Title: Orderly Book, 4 October 1758
From: Washington, George
To: 



[4 October 1758]

Camp at Reas Town Wednesday Octr 4th 1758
G. O.
Parole Falmouth
Colo. for to Morrow Colo. Montgomrie.
Field Officer for to Morrow Majr Peachy.
Adjt for to Morrow 1st Virginia. 
1 Capt. 2 Subs. & 50 Men of the Pensylvania Regt to March to morrow as an Escort to Colo. Bouquet.
1 Lt 1 Serjt & 30 Men of the 3d Battalln of Pensylva’s To March to morrow Morning at Guard mounting wth a proportion of Tools to repair the Roads to Loyal Hannon, the Officer to recieve his instructions from Colo. Mercer.
A Detachmt of Artillery to March for Loyall Hannon upon Friday next & to be Escorted with all the Troops belonging to the Pensylvania Regt & Compys of the Lower County’s in Camp.
The Artificers of the Pensylvania Regt to Join their respective Corps this night & to March with their Battalions.
The Commissary is to take the Opertunity of this Escorts Marching to send to Loyall Hannon one hundred Bullocks.

Any woman suspected to be infected with the Venial Destemper to be sent to the Hospittal to be examind & those who are found disorderd are either to be kept in the Hospittal till Cur’d or Turnd out of Camp.
The Commanding Officers of Corps are to send in to the Major of Brigade the Number of Pair of Shoes that will be absolutely wanting to each Corps.


Detail for Guards
C.
S.
S.
C.
P.


H.

1
2
1
35


1 Vs.
1
1
1
1
17


2 [Vs.]


2
2
29



1
2
5
4
81


Out Posts Provost







H.
1
3
4

67


1 Vs.

1
2

31


2 [Vs.]
1
2
3
1
54



2
6
9
1
152


Fatigue







H.




18


1 Vs.


1

8


2 [Vs.]


1

14





2

40


